Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 12/21/2021. Claims 14-15 are currently pending and claims 1-13 are cancelled. Claim 14 is the independent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11,237,823 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.

Current Application 17/557,402
US Patent 11,237,823 B2
14. A management method for software versions, the management method to be executed by a version management system, the management method comprising: 

receiving request information by a first management apparatus among management apparatuses which are included in the version management system and have distributed ledgers, the request information indicating a requested version requested by a user; 

generating first transaction data and second transaction data, based on a predetermined distribution ratio, the first transaction data indicating that the user provides a first token to a first software developer who has developed the requested version, the second transaction data indicating that the first software developer provides a second token to a second software developer who has developed a previous version of the requested version; and 














storing the first transaction data and the second transaction data in the distributed ledgers through execution of a consensus algorithm by the management apparatuses.
1. A management method for software versions, the management method to be executed by a version management system, the management method comprising: 

receiving request information by a first management apparatus among management apparatuses which are included in the version management system and have distributed ledgers, the request information indicating a requested version requested by a user… 

…the first transaction data indicating that the user provides a predetermined number of tokens to a software developer who has developed the requested version…when the software developer who has developed the requested version includes two or more software developers of the requested version, first transaction data is stored in the distributed ledgers, the first transaction data indicating that the predetermined number of tokens are provided from the user to the two or more software developers in a predetermined distribution ratio, and wherein when the two or more software developers include one or more software developers of versions older than the requested version, the predetermined distribution ratio is a distribution ratio in the software developer of the requested version and the one or more software developers, the distribution ratio being controlled such that a smaller number of tokens are distributed to a software developer of an older version.

…storing first transaction data in the distributed ledgers through execution of a consensus algorithm by the management apparatuses…
15. The management method according to claim 14, 


wherein when two or more software developers include one or more software developers of versions older than the requested version, the predetermined distribution ratio is a distribution ratio in the first software developer of the requested version and the one or more software developers, the distribution ratio being controlled such that a smaller number of tokens are distributed to a software developer of an older version.
1. A management method for software versions…the management method comprising:

… wherein when the two or more software developers include one or more software developers of versions older than the requested version, the predetermined distribution ratio is a distribution ratio in the software developer of the requested version and the one or more software developers, the distribution ratio being controlled such that a smaller number of tokens are distributed to a software developer of an older version.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 15, it recites “The management method according to claim 14, wherein when two or more software developers include one or more software developers of versions older than the requested version, the predetermined distribution ratio is a distribution ratio in the first software developer of the requested version and the one or more software developers, the distribution ratio being controlled such that a smaller number of tokens are distributed to a software developer of an older version.” The examiner is unclear as to what is meant by “a smaller number of tokens”. The Examiner would first like to point out that claim 15 depends on claim 14, and claim 14 recites “generating first transaction data and second transaction data, based on a predetermined distribution ratio, the first transaction data indicating that the user provides a first token to a first software developer who has developed the requested version, the second transaction data indicating that the first software developer provides a second token to a second software developer who has developed a previous version of the requested version” and as such recites that a first token/a single token is provided to a first software developer of a requested version and a second token/a single token is provided to a second software developer of a previous version. Examiner is unclear as to what is meant by “smaller” in the language/phrasing “a smaller number of tokens” of claim 15 as only a single token is previously recited in claim 14 as being provided to either the first developer of the requested version or the second software developer of the previous version and “number of tokens”, as recited in claim 15, indicates that multiple/plural tokens are being provided and as such examiner is unclear as to how a “smaller” number than a single/singular token is provided while providing multiple/plural/etc. tokens. Examiner would also like to point out that, with broadest reasonable interpretation, a “previous version” (as recited in claim 14) may be interpreted as “an older version” (as recited in claim 15), and as claim 14 recites a second transaction based on a distribution ratio that provides token to developer of previous version, and claim 15 recites that the distribution ratio is controlled such that tokens are provided to developers of an older version, but also recites that “two or more software developers include one or more software developers of versions older that the requested version” while “two or more software developers” are not previously recited in claim 14, it is unclear as to whether the “older version” of claim 15 is intended to be the “previous version” of claim 14. For the purpose of examination the examiner will consider these limitations of claim 15 to be “The management method according to claim 14, wherein the first transaction data indicating that the user provides a first token to a first software developer comprises transaction data indicating that the user provides a first number of tokens to the first software developer, the second transaction data indicating that the first software developer provides a second token to a second software developer comprises transaction data indicating that the first software developer provides a second number of tokens to the second software developer, the second software developer who has developed a previous version of the requested application comprises two or more software developers of versions older than the requested version, the predetermined distribution ratio is a distribution ratio in the first software developer of the requested version and the two or more software developers, the distribution ratio being controlled such that a smaller number of tokens are distributed to a software developer of the two or more software developers of older versions and a larger number of tokens are provided to the first software developer who has developed the requested version.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wright, SR (herein called Wright) (US PG Pub. 2018/0089256 A1) and Kim et al. (herein called Kim) (US PG Pub. 2018/0293577 A1) in further view of Hill et al. (herein called Hill) (US PG Pub. 2012/0303491 A1).

As per claim 14, Wright teaches a management method for software versions, the management method to be executed by a version management system, the management method comprising: 
	receiving request information by a first management apparatus among management apparatuses which are included in the version management system and have distributed ledgers, the request information indicating a requested version requested by a user (pars. [0047]-[0051], [0059], [0061]-[0069], [0134], [0136], [0139]-[0141], software/product offering/etc. is defined/distribution is created/downloadable version of software component is created and configured/etc., software/version may be purchased from vendor/distribution service/etc. for use by clients/users/etc. (receive request information by management apparatus requested version requested by user) and entitlements may be associated with the product/software package/etc. after sale and transaction/entitlements/sale/etc. is recorded in blockchain/distributed ledger.); and 
storing the first transaction data and the second transaction data in the distributed ledgers (pars. [0136]-[0141], transactions are recorded in blockchain/distributed ledger, and as Hill teaches second transaction, as seen below, it is obvious that first and second transaction data are stored in the distributed ledgers.).
While Wright teaches that users may purchase software/versions and that the transaction/purchase is recorded in a blockchain/distributed ledger, it does not explicitly state, however Kim teaches: 
generating first transaction data, based on a predetermined distribution ratio, the first transaction data indicating that the user provides a first token to a first software developer who has developed the requested version (pars. [0005], [0033], [0055]-[0056], [0109]-[0112], [0116], transactions are requested/recorded to the blockchain/distributed ledger (store/record/generate first transaction/transactions data in the distributed ledgers/blockchain) and spread over the blockchain network to achieve distributed consensus, and transaction may be a payment/purchase transaction in which a determined amount of electronic currency (based on predetermined distribution ratio/predetermined amount of tokens/electronic currency) is transferred from the payer/buyer/purchaser (user/client that purchased software from vendor/distributor/developer in Wright) to the seller (Vendor/distributor/developer in Wright) and the transaction is recorded and confirmed in the blockchain/distributed ledger. As Wright teaches that software distribution/version/package may be created/developed by a Vendor/distributor/developer and sold to user and that the transaction may be recorded to a blockchain, and Kim teaches recording purchase transactions in a block chain and spreading the recorded transaction/purchase over the blockchain/distributed ledger to achieve consensus, and that purchase/payment transaction recorded in block chain/distributed ledger may include a payer (provision source of currency/tokens) who pays (provides) an amount/predetermined amount/ratio/etc. of currency/tokens to the seller (provision destination of the currency/tokens), it is obvious that the payer of Kim may be the user that purchases the software/version of Wright and the seller of Kim may be the developer that developed and is offering the software/version of Wright, and as such it is obvious that the transaction data generated/requested/stored/etc. in the blockchain/distributed ledger includes information indicating the user/payer as information indicating a provision source of a predetermined number/distribution ratio of tokens/currency and information indicating a seller/software developer/vendor/distributor who has developed/is providing/etc. the requested version as information indicating a provision destination of the predetermined number/distribution ratio/etc. of tokens, and as the transaction data/information/etc. is stored/recorded/requested to the distributed ledgers/blockchain through execution of a consensus algorithm/spread over the blockchain network to achieve distributed consensus it is obvious that the transaction data/information is generated/created/requested/stored/recorded/etc..));
storing the first transaction data and the second transaction data in the distributed ledgers through execution of a consensus algorithm by the management apparatuses (pars. [0005], [0033], [0055]-[0056], [0109]-[0112], [0116], transactions are requested/recorded to the blockchain/distributed ledger (store/record first transaction/transactions data in the distributed ledgers/blockchain) and spread over the blockchain network to achieve distributed consensus (execution of consensus algorithm). And as Hill teaches a second transaction, as seen below, it is obvious that second transaction data is stored in the distributed ledger through execution of a consensus algorithm as well as the first transaction data.).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add generating first transaction data, based on a predetermined distribution ratio, the first transaction data indicating that the user provides a first token to a first software developer who has developed the requested version; and storing the first transaction data and the second transaction data in the distributed ledgers through execution of a consensus algorithm by the management apparatuses, as conceptually taught by Kim, into that of Wright because these modification allow for payment/purchase details to be recorded and the payment/currency to be exchanged, which is desirable as it allows the vendor/developer/etc. offering the software/version to be paid/receive the agreed upon amount of tokens/etc. for the software and a record of the transaction to be kept thereby allowing the transaction to be completed and providing a record to reference if questions as to the purchase arise later.
	While Wright and Kim teach storing/recording/etc. purchases of software versions/transactions/etc. in a distributed ledger, and that the transaction/purchase data/information stored/recorded identifies developer that developed the software being purchased, a user purchasing the software, and a number of tokens/currency/etc. provided to the developer to purchase/pay for/etc. the software being purchased, they do not explicitly state, however Hill teaches:
generating second transaction data, based on a predetermined distribution ratio, the second transaction data indicating that the first software developer provides a second token to a second software developer who has developed a previous version of the requested version (pars. [0012]-[0013], [0015]-[0016], [0022]-[0026], [0037], [0039]-[0040], [0043], [0064], [0070], developers create/develop applications for sale to users (requested version/software purchased/sold/etc. from Wright and Hill) and application content items which may be used in an application developed and sold, such as game levels/game saves/game data/etc. used in a game application (as the content item may include game saves/game data/game levels/etc. used in game application developed and sold to users it is obvious that the content item may be a previous version/previous game save/game data/previously developed game levels/etc. of the requested application version/previous game levels used in a current version of a game application/game save from previous game version/game data used in previous version of game/etc.), and developers developing an application (first developer from Wright and Kim) purchase license/license bundle/etc. to use content items/previous version in applications they are developing and pay license fee/pay royalties/pay purchase price/split revenue/etc. (second transaction based on predetermined distribution ratio/purchase price/split revenue/license fee/etc.) to content item licensor/developer (second developer) who developed content item/previous version. As developers/second developer develop content items which may be previous version/game save/game data/game levels/etc. of requested/sold/developed/etc. version/developed application/etc. which are purchased/licensed/etc. by application developers/first developers for use in applications being developed and sold/requested version of application, it is obvious that the application developer/first developer purchasing/paying license fee/royalty/etc. of content item/previous version from the developer/licensor/second developer is a second transaction based on a predetermined distribution ratio/determined payment amount/royalty amount/purchase price/etc. that indicates the first software developer/developer developing the application being sold/etc. provides a second token/purchase amount/license fee/etc. to a second software developer who has developed a previous version of the requested version/developer of content item/game save/game data/game levels/etc. used in application being developed and sold, and as Wright and Kim teach recording/storing/generating/etc. transaction data/purchase information of software purchases/sales/etc. to distributed ledgers/blockchain/etc. it is obvious that second transaction data of the first developer/application software developer purchasing the content item/previous version from the second developer to use in the current/requested version is generated/recorded/stored/etc. in the distributed ledger/blockchain/etc.). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add generating second transaction data, based on a predetermined distribution ratio, the second transaction data indicating that the first software developer provides a second token to a second software developer who has developed a previous version of the requested version, as conceptually taught by Hill, into that of Wright and Kim, because these modifications allow for developers to purchase and use previously created content/versions/etc. from other developers when developing their own application/current application version/etc., which is desirable as it saves time and resources that developers may spend creating/recreating/etc. content/versions/etc. that have already been developed/crated/etc. and also allows developers to potentially use desirable content/versions that may be owned by other developers when developing their own version/current version, thereby making application development faster/more efficient/etc. and making the application more desirable to users. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653. The examiner can normally be reached Monday-Friday 6:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M SLACHTA/Examiner, Art Unit 2193